DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 28, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4, 8, 10, 15, 19-20, 22, and 25 have been amended; and claims 6-7, 17-18, and 27 are withdrawn from further consideration. Accordingly, claims 1-30 are pending in this application, with an action on the merits to follow regarding claims 1-5, 8-16, 19-26, and 28-30.
Because of the applicant's amendment, the following in the office action filed April 1, 2022, are hereby withdrawn:
Objections to the claims;
Claim rejections under 35 USC 112(b).
Double Patenting
Examiner notes Applicant request the Double Patenting rejections be held in abeyance at least until the pending claims are otherwise allowed (see Remarks, p. 18, 1st full para.).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10, 12-13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9179711. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9179711 include the limitations of the indicated claims of the instant application.  Further mapping can be seen in the chart below.  
Claims of Instant Application 17/644531 
relationship
Claims of US 9179711
1
broader than
1, 2
2
broader than
1, 2
10
broader than
1, 2
12
broader than
1, 2
13
broader than
1, 2
21
broader than
2



Claims 1-5, 8-10, 12-16, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 19, and 22-23 of U.S. Patent No. 11357628 and claims 1, 3-5, 8, 10-12, 14-16, 19, and 21 of U.S. Patent No. 11395517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US patents include the limitations of the indicated claims of the instant application.  Further mapping can be seen in the chart below.  


Claims of Instant Application 17/644531 
relationship
Claims of 11357928
Claims of 11395517
1
broader than
1, 17
1, 12
2
broader than
1, 17
1, 12
3
broader than
 
3, 14
4
broader than
 
4, 15
5
broader than
 
5, 16
8
broader than
22, 23
8, 19
9
broader than
19
 
10
broader than
1, 17
1, 11
12
broader than
1, 17
1, 11
13
broader than
1, 17
1, 11
14
broader than
 
3, 14
15
broader than
 
4, 15
16
broader than
 
5, 16
20
broader than
 
8, 19
21
broader than
1, 17
10, 21



Claims 22-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9179711 in view of Moss (WO 2007/098558).  Each of the limitations of the indicated claims of the instant application can be found in claims 1-2 of US 9179711 as detailed in the chart below, with the exception of “an opening extending longitudinally along at least a portion of the apparel, wherein the opening is configured to transition between an open configuration and a closed configuration, wherein, when in the closed configuration, a closure maintains the opening in the closed configuration.” Moss teaches infant apparel comprising an opening extending longitudinally along at least a portion of the apparel (opening provided at 26, see Fig. 4), wherein the opening is configured to transition between an open configuration (the configuration seen in Fig. 4) and a closed configuration (similar to configuration seen in Fig. 2), wherein, when in the closed configuration, a closure (fasteners 28) maintains the opening in the closed configuration (as seen in Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was filed to add a longitudinal opening closable by apertures as taught by Moss in order to so that be baby can be more easily removed from the apparel (see p. 4, lines 15-20).
Claims of Instant Application 17/644531 
relationship
Claims of US 9179711
22
includes all limitations except for the longitudinal opening
1, 2
23
includes all limitations except for the longitudinal opening
1, 2
30
includes all limitations except for the longitudinal opening
2




Claims 22-26, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 22-23 of U.S. Patent No. 11357628 and claims 1, 4-5, 8, 11, 15-16, and 19 of U.S. Patent No. 11395517 in view of Moss.   Each of the limitations of the indicated claims of the instant application can be found in the indicated claims of 14/935929 and 17/238519 as detailed in the chart below, with the exception of “an opening extending longitudinally along at least a portion of the apparel, wherein the opening is configured to transition between an open configuration and a closed configuration, wherein, when in the closed configuration, a closure maintains the opening in the closed configuration.” Moss teaches infant apparel comprising an opening extending longitudinally along at least a portion of the apparel (opening provided at 26, see Fig. 4), wherein the opening is configured to transition between an open configuration (the configuration seen in Fig. 4) and a closed configuration (similar to configuration seen in Fig. 2), wherein, when in the closed configuration, a closure (fasteners 28) maintains the opening in the closed configuration (as seen in Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was filed to add a longitudinal opening closable by apertures as taught by Moss in order to so that be baby can be more easily removed from the apparel (see p. 4, lines 15-20).
This is a provisional nonstatutory double patenting rejection.

Claims of Instant Application 17/644531 
relationship
Claims of 11357628
Claims of 11395517
22
includes all limitations except for the longitudinal opening
1, 17
1, 11
23
includes all limitations except for the longitudinal opening
1, 17
1, 11
24
includes all limitations except for the longitudinal opening
 
8, 19
25
includes all limitations except for the longitudinal opening
 
4, 15
26
includes all limitations except for the longitudinal opening
 
5, 16
28
includes all limitations except for the longitudinal opening
22, 23
8, 19
29
includes all limitations except for the longitudinal opening
22-23
8, 19
30
includes all limitations except for the longitudinal opening
1, 17
10, 21



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14, 21-24, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (WO 2007/098558).
Regarding claim 1, Moss discloses an infant apparel (10), comprising: a portion (12) for at least partially enclosing an upper body of an infant (as can be seen in Fig. 2 and disclosed on p. lines 9-11); and two wings (see annotated Fig. 2), each of the two wings extending laterally away from a side (30a/30b) of the portion for at least partially enclosing the upper body of the infant (as can be seen in annotated Fig. 2), wherein a front and a back of each of the two wings are each one layer of material thick (as disclosed, the garment is made of a fabric, and only an additional layer is disclosed at 32 which extends on the inside of the upper portion 12 from 20 to 36, best seen in Fig. 4, and therefore terminates before the wings as shown in annotated Fig. 2); wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant, such that one layer of material encloses the arm  (as can be seen in Fig. 4, hand 42 is raised while the elbow is bent and within the wing where there is only one layer of material; Examiner notes that the term "retain" is very broad and merely means "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) and as the wing portion is able to contain the arm in an elbow-bent, hand raised configuration then it meets the claim limitation inasmuch as has been claimed and inasmuch as Applicant’s structure is able to “retain” the arm without further structural limitations), wherein each of the two wings includes a wing tip at an upper portion of the wing (see annotated Fig. 2), and wherein the apparel is configured to retain the arm of the infant in the hand- raised and elbow-bent position  and within the wing (as when in the closed position of Fig. 2, the arm is capable of being restrained in the position of Fig. 4 in the absence of arm restraining members, see p. 4, lines 19-21) while allowing the infant to move one or more of the two wings to a mouth of the infant (such a position as seen in Fig. 4 places the hands near the face in a position where they are capable of being accessed by the mouth through small movements of the hands and head).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the apparel, there would be a reasonable expectation for the structure to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Moss discloses wherein the portion for at least partially enclosing the upper body of the infant (12) tapers in below each of the two wings (as can be seen in annotated Fig. 2) such that the apparel is configured to prevent passage of an elbow of the infant out of a respective wing of the two wings (as shown in figure 4, the device is configured such that the infant’s elbow is bent with the elbow up to the hand placed in the area beyond line 36 with the elbow and arm held in that area by line 36 thus restricting movement of the arms).
Regarding claim 3, Moss discloses wherein the portion for at least partially enclosing the upper body of the infant (12) is further configured to cup each elbow of the infant to prevent passage of an elbow of the infant out of a respective wing of the two wings (as the shape of the upper portion and wings of Moss are almost identical to the shape of the instant application in the area of the elbow, and each taper as seen in annotated Fig. 2, then Moss meets the limitation as Applicant recites in para. 0107, “the wing portion 140 is shaped to taper in towards the bodice portion near the garment waist line (refer line "Y" in Figure 1) under the bent elbow, thereby cupping the bent elbow and further assisting to support the hands up near the face and to restrict the infant from moving the hands away from the face, by preventing passage of the arm out of the wing portion” thereby indicating that the tapering is responsible for the cupping and elbow movement prevention).
Regarding claim 9, Moss discloses further comprising a waistline below the two wings (see annotated Fig. 2 and note that one at least one wearer with a long torso, the actually waistline can be considered to be at the line shown in annotated Fig. 2) and an uppermost periphery of the apparel (see annotated Fig. 2), wherein a distance as measured from a most lateral part (at the wing tip) of one of the two wings to the waistline is smaller than a distance as measured from the uppermost periphery of the apparel to the waistline (as can be understood from the relative dimensions of annotated Fig. 2), such that the two wings restrict movement of the arm of the infant away from the portion for at least partially enclosing the upper body of the infant while allowing movement of a hand towards the mouth of the infant (as explained in claim 1).  Examiner notes that Applicant has not defined “a waistline” as being anything more than below the two wings, and could further define the waistline with regards to the taper such that the limitation would read over the current grounds of rejection.
Regarding claim 10, Moss discloses an infant apparel (10), comprising: a central portion (12) for at least partially enclosing an upper body of an infant (as can be seen in Fig. 2 and disclosed on p. lines 9-11); and two wings (see annotated Fig. 2), each of the two wings extending laterally away from a side (30a/30b) of the central portion (as can be seen in annotated Fig. 2), wherein a front and a back of each of the two wings are each a single layer of material thick (as disclosed, the garment is made of a fabric, and only an additional layer is disclosed at 32 which extends on the inside of the upper portion 12 from 20 to 36, best seen in Fig. 4, and therefore terminates before the wings as shown in annotated Fig. 2); wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant (as can be seen in Fig. 4, hand 42 is raised while the elbow is bent and within the wing where there is only one layer of material; Examiner notes that the term "retain" is very broad and merely means "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) and as the wing portion is able to contain the arm in an elbow-bent, hand raised configuration then it meets the claim limitation inasmuch as has been claimed and inasmuch as Applicant’s structure is able to “retain” the arm without further structural limitations), and wherein the apparel is configured to retain an arm of the infant in each of the two wings to prevent full extension of the arm of the infant (as can be seen in Fig. 4) while allowing sufficient movement such that the wing allows the infant to move a hand to a mouth of the infant (as on at least one infant, enough movement would be allowed as such a position as seen in Fig. 4 places the hands near the face in a position where the hands are capable of being accessed by the mouth though small movement of the hands and head); and wherein each of the two wings includes a wing tip at an upper portion of the wing (see annotated Fig. 2), 
Regarding claim 11, Moss discloses further comprising a waistline below the two wings (see annotated Fig. 2 and note that one at least one wearer with a long torso, the actually waistline can be considered to be at the line shown in annotated Fig. 2) and an uppermost periphery of the apparel (see annotated Fig. 2), wherein a distance as measured from a most lateral part (at the wing tip) of one of the two wings to the waistline is smaller than a distance as measured from the uppermost periphery of the apparel to the waistline (as can be understood from the relative dimensions of annotated Fig. 2), such that the two wings restrict movement of the arm of the infant away from the portion for at least partially enclosing the upper body of the infant while allowing movement of a hand towards the mouth of the infant (as explained in claim 10).  Examiner notes that Applicant has not defined “a waistline” as being anything more than below the two wings, and could further define the waistline with regards to the taper such that the limitation would read over the current grounds of rejection.
Regarding claim 12, Moss discloses herein each of the wings has a wing tip at an uppermost portion of the wing (see annotated Fig. 2) when the infant is wearing the infant apparel (as shown in Fig. 4, when worn, the wing tips are still located at an uppermost portion of the wing).
Regarding claim 13, Moss discloses wherein the central portion (12) tapers in below each of the two wings (as can be seen in annotated Fig. 2) such that the central portion is configured to prevent passage of an elbow of the infant out of the wings (as shown in figure 4, the device is configured such that the infant’s elbow is bent with the elbow up to the hand placed in the area beyond line 36 with the elbow and arm held in that area by line 36 thus restricting movement of the arms).
Regarding claim 14, Moss discloses wherein the central portion (12) is configured to cup each elbow of the infant to prevent passage of the elbows from moving out of the wings (as the shape of the upper portion and wings of Moss are almost identical in the area of the elbow, and each taper as seen in annotated Fig. 2, then Moss meets the limitation as Applicant recites in para. 0107, “the wing portion 140 is shaped to taper in towards the bodice portion near the garment waist line (refer line "Y" in Figure 1) under the bent elbow, thereby cupping the bent elbow and further assisting to support the hands up near the face and to restrict the infant from moving the hands away from the face, by preventing passage of the arm out of the wing portion” thereby indicating that the tapering is responsible for the cupping and elbow movement prevention).
Regarding claim 21, Moss discloses wherein the central portion (10) includes a neck hole (20) at an upper portion of the central portion (as can be seen in Fig. 2).
Regarding claim 22, Moss discloses an infant apparel (10) comprising: an upper portion (12) for at least partially enclosing an upper body of an infant (as can be seen in Fig. 2 and disclosed on p. lines 9-11): (a) a central portion (30a/30b), and (b) two wings (see annotated Fig. 2), each of the two wings extending laterally from a side (as can be seen in annotated Fig. 4) of the central portion at an upper portion of the upper portion (as the wings begin extending away at the uppermost part of the upper portion), wherein each of the two wings does not include an internal pocket (as only an additional layer is disclosed at internal pocket 32 which extends on the inside of the upper portion 12 from 20 to 36 and therefore terminates before the wings as shown in annotated Fig. 2); wherein each of the wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant (as can be seen in Fig. 4, hand 42 is raised while the elbow is bent and within the wing where there is only one layer of material; Examiner notes that the term "retain" is very broad and merely means "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) and as the wing portion is able to contain the arm in an elbow-bent, hand raised configuration then it meets the claim limitation inasmuch as has been claimed and inasmuch as Applicant’s structure is able to “retain” the arm without further structural limitations), and an opening (26) extending longitudinally along at least a portion of the apparel (as can be seen in Fig. 2, 26 extends upward from 14 and into 12), wherein the opening is configured to transition between an open configuration (configuration shown in Fig. 3) and a closed configuration (configuration shown in Fig. 2), wherein, when in the closed configuration, a closure (28) maintains the opening in the closed configuration (as disclosed on p. 4, lines 15-16), and the upper portion is configured to limit movement of the arm (as when in the closed position of Fig. 2, the arm is capable of being restrained in the position of Fig. 4 in the absence of arm restraining members, see p. 4, lines 19-21) while being configured to allow movement of a hand towards a mouth of the infant (such a position as seen in Fig. 4 places the hands near the face in a position where they are capable of being accessed by the mouth through small movement of the hands and head).
Regarding claim 23, Moss discloses wherein the upper portion (12) tapers in from each of the two wings (as can be seen in annotated Fig. 2) to a waistline (24) such that the upper portion is configured to prevent passage of an elbow of the infant out of the wings (as shown in figure 4, the device is configured such that the infant’s elbow is bent with the elbow up to the hand placed in the area beyond line 36 with the elbow and arm held in that area by line 36 thus restricting movement of the arms).
Regarding claim 24, Moss discloses wherein the upper portion (12) is configured to cup each elbow of the infant to prevent passage of the elbows from moving out of the wings (as the shape of the upper portion and wings of Moss are almost identical in the area of the elbow, and each taper as seen in annotated Fig. 2, then Moss meets the limitation as Applicant recites in para. 0107, “the wing portion 140 is shaped to taper in towards the bodice portion near the garment waist line (refer line "Y" in Figure 1) under the bent elbow, thereby cupping the bent elbow and further assisting to support the hands up near the face and to restrict the infant from moving the hands away from the face, by preventing passage of the arm out of the wing portion” thereby indicating that the tapering is responsible for the cupping and elbow movement prevention).
Regarding claim 30, Moss discloses wherein the upper portion (10) includes a neck hole (20) at an upper portion of the central portion (as can be seen in Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 15-16, 19-20, 25-26, and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss as applied to claims 1, 10, 22 and 24 above, and further in view of Spell (US 8191189).
Regarding claims 4, 15 and 25, Moss discloses all the limitations of claims 1, 10, and 22 above, but does not expressly disclose wherein each of the two wings is configured to fit around the arm of the infant, thereby hugging the arm towards a respective side of the upper body of the infant.
Spell teaches a swaddling suit (1) for swaddling an infant, wherein the swaddling suit comprises a material which includes elastic yarn (see col. 4, lines 35-50 where the suit can comprise spandex). Such a material resiliently stretches and therefore are interpreted as being capable of providing a fit where the garment will “hug” the body, and therefore would be capable of allowing the wings to fit snugly around the arm of the infant, thereby hugging the arm towards the respective side of the upper body of the infant 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claims 5, 16, and 26, Moss discloses all the limitations of claims 1, 10, and 22 above but does not expressly disclose wherein the portion/upper portion/central portion is configured to hug contours of the upper body/each upper limb of the infant.
Spell teaches a swaddling suit (1) for swaddling an infant, wherein the swaddling suit comprises a material which includes elastic yarn (see col. 4, lines 35-50 where the suit can comprise spandex). Such a material resiliently stretches and therefore are interpreted as being capable of providing a “snug” fit where the garment will “hug” the body and would therefore be capable of hugging the contours of the upper body/limbs of the infant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claims 8, 19, and 28-29, Moss discloses all the limitations of claims 1, 10, 22, and 24 above, but does not expressly disclose wherein at least a portion of the one/single layer of material of at least one of the two wings includes a resilient material that is configured to retain the arm of the infant in the hand-raised and elbow-bent position while allowing the infant to move a hand to the mouth of the infant.
Spell teaches a swaddling suit (200) for swaddling an infant, wherein at least a portion of one of the two wings (area approximately between 215 and 230 as shown in Fig. 3) is made of a resilient material (see col. 4, lines 35-50 where the suit can comprise spandex which is known as a material that resiliently stretches).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
When used in combination, as the wings of Moss allows for the raised hand, elbow bent position, and the material used is resilient and partially immobilizes the infant’s arms then is capable of retaining the arm of the infant in the hand-raised and elbow-bent position while allowing the infant to move a hand to the mouth of the infant.
Regarding claim 20, Moss discloses all the limitations of claim 10 above, but does not expressly disclose wherein at least a portion of the single layer of material of at least one of the two wings includes a resilient material that is configured to retain the arm of the infant in the hand-raised and elbow-bent position inhibiting the infant from moving the hand laterally away from the upper body of the infant.
Spell teaches a swaddling suit (200) for swaddling an infant, wherein at least a portion of one of the two wings (area approximately between 215 and 230 as shown in Fig. 3) is made of a resilient material (see col. 4, lines 35-50 where the suit can comprise spandex which is known as a material that resiliently stretches).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to form the suit of Moss from a material that includes spandex as taught by Spell in order to use a material that “at least partially immobilizes an infant's arms while placing gentle, even pressure on the torso” (see col. 1, lines 59-62 of Spell).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
When used in combination, as the wings of Moss allows for the raised hand, elbow bent position, and the material used is resilient and partially immobilizes the infant’s arms then is capable of retaining the arm of the infant in the hand-raised and elbow-bent position and as the ends of the wings are closed, the material therefore inhibits the infant from moving the hand laterally away or outward from the upper body of the infant because it is contained within the wings and hugged toward the body as resilient materials tend toward their natural unstretched state.


    PNG
    media_image1.png
    782
    568
    media_image1.png
    Greyscale

Annotated Fig. 2 (Moss)

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Regarding the 35 USC 102 rejections of claims 1-3, 9-14, and 21-14 as being anticipated by Moss.  
First, Applicant argues that Moss does not teach “a portion for at least partially enclosing an upper body of an infant; and two wings, each of the two wings extending laterally away from a side of the portion for at least partially enclosing the upper body of the infant; wherein a front and a back of each of the two wings are each one layer of material thick”, because Moss specifically discloses that the upper portion does not have separate arms and the arms of the infant aregenerally free to move (Remarks, pages 11-12).  Examiner respectfully disagrees.  As can be seen in annotated Fig. 2 of Moss above, the wings are the part of the upper body of the garment that extend from outward from 36 and as they are closed (without arm openings), they enclose the upper body of the infant as the arms inasmuch as the wings 140 of the instant application enclose the upper body of the infant.  Further, they are a single layer of material thick as the garment is made of a fabric, and only an additional layer is disclosed at 32 which extends on the inside of the upper portion 12 from 20 to 36 (better seen in Fig. 4) and therefore terminates before the wings as shown in annotated Fig. 2 of Moss.  Examiner notes Applicant indicates that during the interview on June 17, 2022, Examiner agreed Moss fails to teach the wings being made of a single layer of fabric (Remarks, p. 16).  However, this is not accurate and Applicant appears to have misunderstood Examiner’s suggestion.  In order to overcome the prior art of Moss which has a two layer upper body exclusive of the wings due to the pockets 32, Examiner suggested amending to recite that a front and back of the portion for enclosing the upper body of the infant is a single layer of material such that an innermost surface of the single layer directly contacts the infant and an outermost surface of the single layer is an outermost surface of the apparel.  
Second, Applicant argues Moss does not disclose “wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant, such that one layer of material encloses the arm” and “wherein the apparel is configured to retain the arm of the infant in the hand-raised and elbow-bent position and within the wing while allowing the infant to move one or more of the two wings to a mouth of the infant” (Remarks, p. 12-13) for the following reasons: 
Because Moss discloses on p. 5 lines 13-17 that the infant’s hands are maintained at a junction at a centerline of the infant’s body and therefore the wings are not configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position (Remarks, p. 12). Examiner respectfully disagrees. On p. 5, lines 14-15, Moss discloses “the pockets 32 are sized and positioned so that the baby’s hand 42 and lower arm 44 may be positioned in the pocket, with the hands extending into the triangular end near the junction of the waist and aperture 20.”  Therefore this statement is conditional as it states the baby arm “may” be positioned in the pocket, not that it absolutely positioned in the pocket.  As shown in Fig. 4, and easily understood by one having ordinary skill in the art, if the hands are not placed in the pocket, the wings are configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position for two reasons.  The first being under the principles of broadest reasonable interpretation “retain” is a broad term which can be interpreted as "to be able to hold or contain" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).  As such, as the arm of the infant can be in such a position in the wing, then the wing is able to contain the arm in such a position and therefore reads on the claim limitations inasmuch as has been claimed as it has not been claimed that the arms are restrained or locked.  Second, Moss meets the claim limitation inasmuch as Applicant’s invention meets the limitation.  Examiner specifically notes that Applicant’s invention does not have any structural mechanism to retain the arm in the claimed position other than shape and being perfectly sized for a particular infant.  As for shape, both Moss in Fig. 2 and the instant application can be seen as having a very similar shape in the upper body and wings as Fig. 1A of the instant and application and therefore one having ordinary skill in the art would reasonably expect they could each retain the infant’s arm in the claimed position.  This is further evidenced by Fig. 1C of parent patent US 9179711 as shown below where it can be seen that when perfectly sized for an particular infant, the wings retain the arms.  However, there is no further mechanism to prevent the arms from moving toward the center of the body and other than the pocket of Moss, the structure is the same.  Further, if a much smaller infant is placed in the same garment, the hands would not be retained in the wings in a hand-raised elbow-bent configuration.  And as the Applicant is claiming the product and not a combination of the product and child or a method including the product and the child, then inasmuch as has been claimed and each have similar shape, at least on one infant, one having ordinary skill in the art reasonably expect the wings could each retain the infant’s arm in the claimed position.



    PNG
    media_image2.png
    862
    474
    media_image2.png
    Greyscale

Fig. 1C (US 9179711)

Because the Final Written Decision by the Patent Trial and Appeal Board in the published patent US 9179711 of the parent application concluded that “the hands are simply not retained [in Moss] as recited in the claims” and therefore Moss does not anticipate the claim limitations (Remarks, p. 13).  Examiner respectfully disagrees with the relevancy of this board decision with respect to the claims of the instant application.  The relevant limitation of the claim of US 9179711 is “each of said wing portions being large enough to completely surround and retain an infant's arm and hand in a hand-raised and elbow-bent position” (in claims 1 and 2).  This is not the same limitation as currently claimed in the instant application which is “wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant” which does not include any limitations as to the size of the wings.  Further, Examiner has shown above that the limitation of the instant application has been anticipated by Moss.
Because Fig. 4 only shows a partially opened position and not the fully enclosed and cannot be relied on to show the claim limitation as “Pursuant to MPEP 2125(1), "Drawings and pictures can anticipate claims if they clearly show the structure which is claimed” and “Further, in accordance with MPEP 2125(11), "'[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.'). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)” (Remarks, pages 13-14). Examiner respectfully disagrees.  First, MPEP 2121(1) recites, “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed” and the Fig. 4 of Moss clearly shows the claimed structure.  However, the limitation in question is “wherein each of the two wings is configured to surround and retain an arm of the infant in a hand-raised and elbow-bent position to a respective side of the infant”.  This is not claiming structure, but is instead claiming a function.  And MPEP 2125(11), as indicated by Applicant states “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”.  As shown by Examiner above, the description along with the drawings would reasonably teach one of ordinary skill in the art that the wings are configured to surround and retain the arm in the claimed position. 
Because “In the Office Action, the Office states that such features of claim 1 "are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function. As [Moss] discloses the structure of the apparel, there would be a reasonable expectation for the structure to perform such functions." (Office Action at Page 12.) Applicant respectfully disagrees and notes the Federal Circuit's reversal of the USPTO's similar analysis in the case of In re Giannelli. (In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014).)” (Remarks. P. 14).  Examiner respectfully disagrees.  MPEP 2111.04(I) states, “In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles."  However, in the instant application there is no finding or evidence provided that the functional limitation which is “configured to” instead of “adapted to” has a narrower meaning.  Further, regarding In re Giannelli, Applicant recites, “The Court held that "the mere capability of pulling the handles is not the inquiry that the Board should have made; it should have determined whether it would have been obvious to modify the prior art apparatus to arrive at the claimed rowing machine." (Id.) "Physical capability alone does not render obvious that which is contraindicated."  However, such a function has not been contraindicated (or indicated as inadvisable) by Moss as Moss never indicated the arms should not be contained in such a position.  Therefore, for this reason as well as the reasons stated above, Moss reads on the limitation inasmuch as has been claimed.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1, 10, and 22; however, as discussed in the rejection below and in the arguments above, claims 1, 10, and 22 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732